Title: To Benjamin Franklin from William MacCreery, 27 February 1779
From: MacCreery, William
To: Franklin, Benjamin


Sir
Bordeaux 27 February 1779
I lately took the liberty of writing to the Honorable Mr. Adams concerning the difficulty which the North-American Merchants have hitherto met with in shipping Salt at this Port; and their being considered as Strangers in fixing the Port Duties on their Goods and Merchandise; whereas by the treaty of Commerce they ought to be upon the same footing with the most favoured Trading Power in Amity with France. I wrote to Mr. Adams in a private line, expecting that he wou’d take the trouble of laying it before his Honorable Colleagues, & by that means have the complaints removed, by an application to the Minister.
Having not been Honored with an Answer, and having lately understood that the sole management of our affairs at the Court of Versailles hath lately devolved on you, I take the liberty of addressing you on this subject; to which I am at present prompted by the arrival of a large Ship in which I am interested, from Baltimore. As she is constructed for Cruizing, I can not think of sending her from Port to Port, amongst Rocks & sands to collect her Cargo, which will be very valuable; as she draws Eighteen feet of Water; and as I shou’d prefer Ballasting her with Salt, an article still very dear in America, I most earnestly request your Excellency to take the trouble of procuring Liberty for the American Merchants to load that Commodity at this Port, free of Duty.
With respect to our other complaint, namely, that the Farmers of the Customs put down our Ships Etrangeres, and oblige us to pay Duties & Customs accordingly. I submit the matter to your Excellency’s judgement, whether the present be, or be not a proper time for having the matter fix’d as it ought to be; only observing, that custom is apt to give such mistakes the sanction of a Law, which can not easily be repealed hereafter: but I beg leave to repeat my wish, that your Excellency wou’d as soon as may be, procure me the Liberty of Loading my Ship at this Port.—

I have the Honor to be with the utmost Respect Your Excellency’s most Obedient and most Humble Servant
Will MacCreery
His Excellency B. Franklin.
 
Notation: Will MacCreery. . . .
